DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/28/2022 has been entered.  Claim(s) 1-2 and 7 have been amended. Claim(s) 5-6 have been canceled.  Claim(s) 14, 17, 19-22, 25, and 29 were previously cancelled. New claim(s) 30-31 have been added.  Accordingly, claim(s) 1-4, 7-13, 15-16, 18, 23-24, 26-28, and 30-31 are currently pending in the application.  
Applicant's remarks and amendments to the claim(s) 1 have overcome the 103 rejections in view of Kritchman (US 2006/0054039 - of record) in view of De Pena (GB2550339A - of record) previously set forth in the Office Action mailed 11/26/2021.

Reasons for Allowance
Claim(s) 1-4, 7-13, 15-16, 18, 23-24, 26-28, and 30-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why a method for preparing a composite product as claimed is deemed novel and non-obvious over the prior art of record is that while Kritchman (US 2006/0054039 - of record) in view of De Pena (GB2550339A - of record) teaches forming a core structure having a plurality of layers, each layer being built by an additive manufacturing process; wherein the core structure has a shell substantially enclosing an internal chamber of the core structure, wherein the shell is fluid-impermeable, and wherein the outer surface of the shell has a predefined shape, and wherein the core structure comprises a plurality of bridging elements arranged for bridging the internal chamber, introducing a fluid into the chamber of the core structure; arranging the core structure and reinforcement fibers in a mould, wherein the mould is arranged to accommodate the core structure including the reinforcement fibers, and wherein the reinforcement fibers and the outer surface of the shell are arranged in contact with each other; providing the reinforcement fibers and a resin on the outer surface of the shell of the core structure; and solidifying the resin to form the composite product inside the mould at a moulding pressure Pm, while controlling the fluid pressure PF of the fluid in the core structure, the prior art of record along with a further prior art search do not teach or suggest wherein the bridging elements are arranged inside the internal chamber to connect a part of the shell at one end of the bridging element to another part of the shell at another end of the bridging element nor wherein the core structure comprises a number of internal channels arranged within the core shell for communicating an injection fluid or a vacuum pressure to the outer surface of the shell, and wherein the core structure comprises at least one inlet projecting outside the core shell, wherein the at least one inlet is arranged for connecting the internal chamber and/or the number of internal channels to a fluid pressure device or to a resin injection device.
Claim(s) 2-4, 7-13, 15-16, 18, 23-24, 26-28, and 30-31 are allowed because the claims are dependent upon allowable independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743            

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743